EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), effective April 20, 2009, is entered
into by and between i2 Telecom International, Inc. (“the Company”), a Washington
corporation, and its wholly-owned subsidiaries (the ‘Employer”), and Andrew L.
Berman, 818 Parkdale Drive, Southlake, TX 76092, (the “Employee”).

 

WITNESSETH:

 

WHEREAS, Employer is engaged in the telecommunications technology and related
businesses, including but not limited to internet telecommunication services,
hardware and software development and sales, and information technology (the
“Telecommunications Technologies”); and conducts research, experimentation,
development, and exploitation of related technologies and engages in other
businesses; and

 

WHEREAS, Employer desires to employ Employee to serve as Chief Executive Officer
& Member of the Board of Directors of the Company, and Employee desires to be
employed by Employer in such capacities pursuant to the terms and conditions
hereinafter set forth.

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is agreed as follows:

 

 

1.

EMPLOYMENT: DUTIES AND RESPONSIBILITIES

 

Employer hereby employs Employee as Chief Executive Officer & Member of the
Board of Directors of the Company. Subject at all times to the direction of the
Board of Directors of the Employer, Employee shall have direct responsibility
over all matters of the Company. Employee will also perform other services and
duties as the Board of Directors shall determine. Employee’s permanent job site
shall be in the Atlanta, Georgia area, however, it is mutually agreed that the
location may change in the future. Employee shall serve, by mutual consent, in
such other positions and offices of the Employer and its affiliates, if
selected, without any additional compensation. Employer agrees that as long as
Employee is employed by the Employer, Employer will use its best efforts to
cause Employee to be elected as a Director of the Employer.

 

Employee shall confer with the Directors, and other Officers of the Company,
regarding ideas and proposals with respect to the overall technological
direction of the Company.

 

 

2.

FULL TIME EMPLOYMENT

 

Employee hereby accepts employment by Employer, upon the terms and conditions
contained herein, and agrees that during the term of this Agreement the Employee
shall devote substantially all of his business time, attention, and energies to
the business of the Employer. Employee, during the term of this Agreement, will
not perform any services for any other business entity, whether such entity
conducts a business which is competitive with the business of Employer or is
engaged in any other business activity; provided, however, that nothing herein
contained shall be construed as (a) preventing Employee from investing his
personal assets in any business or businesses which do not compete directly or
indirectly with the Employer, provided such investment or investments do not
require any services on his part in the operation of the affairs of

 

--------------------------------------------------------------------------------

the entity in which such investment is made and in which his participation is
solely that of an investor, (b) preventing Employee from purchasing securities
in any corporation whose securities are regularly traded, if such purchases
shall not result in his owning beneficially, at any time, more than 5% of the
equity securities of any corporation engaged in a business which is competitive,
directly or indirectly, to that of Employer, (c) preventing Employee from
engaging in activities on behalf of Virenta, LLC, as long as such activities do
not materially adversely affect Employee’s performance of his duties hereunder,
(d) preventing Employee from engaging in any other activities, if he receives
the prior written approval of the Board of Directors of Company with respect to
his engaging in such activities.

 

 

3.

RECORDS

 

In connection with his engagement hereunder, Employee shall accurately maintain
and preserve all notes and records generated by Employer which relate to
Employer and its business and shall make all such reports, written if required,
as Employer may reasonably require.

 

 

4.

TERM

 

Employee’s employment hereunder shall be for two twelve month periods (the
“Initial Term”), to commence on April 20, 2009 and end twenty-four months from
the date of this Agreement. Thereafter, the Company may elect to extend
employment to Employee for one or more additional twelve-month periods (the
“Subsequent Term”), commencing twenty-four months from the date hereof. A
twelve-month period shall be deemed a Contract Year. For all compensation and
benefit purposes, other than those specifically addressed herein, the Employee
shall be deemed to have been continually employed with the Employer from April
20, 2009.

 

 

5.

SALARY

 

As full compensation (“Base Salary”) for the performance of his duties on behalf
of Employer, Employee shall be compensated as follows:

 

(i)        Base Salary. Employer, during the Initial Term hereof, shall pay
Employee a base salary at the rate of Twenty-Two Thousand Nine Hundred Sixteen
Dollars and 67/00 ($22,916.67) per month, payable semi-monthly commencing on the
date hereof.

 

(ii)       Annual Bonus. In addition to the Base Salary, Employee will be
eligible for an annual performance bonus in an amount up to fifty percent (50%)
of Base Salary, to be payable upon achievement of performance goals and
objectives to be mutually agreed upon by the Employee and the Company’s Board of
Directors in advance of the relevant performance period.

 

(iii)       Other Meritorious Adjustments. Directors may, in their sole
discretion, consider other meritorious adjustments in compensation, or a bonus,
under appropriate circumstances, including the conception of valuable or unique
inventions, processes, discoveries or improvements capable of profitable
exploitation.

 

 

 

6.

EQUITY

 

2

 



 

--------------------------------------------------------------------------------

 

(i)        Incentive Stock Options. Employee shall receive options, under
Employer’s i2 Telecom International, Inc. Incentive Stock Option Plan (the “ISO
Plan”) during the Term of this Agreement as determined by the Employer’s Board
of Directors from time to time.

 

(ii)       Initial ISO Grant. Upon execution of this Agreement, Employee shall
be granted an aggregate of 2,000,000 stock options exercisable at fair market
value ($.07) on the date of grant for a five year period pursuant to the
Company’s ISO Plan.

 

a.         1,000,000 of these stock options shall vest one-thirty sixth per
month over a three year period starting at the date of this Agreement.

 

b.         The remaining 1,000,000 of these stock options shall vest upon the
achievement of the following performance criteria.

 

i.       500,000 options shall vest upon the Company achieving its first $10
million in revenue or intellectual property related receipts, and

ii.      500,000 options shall vest upon the Company achieving its next $10
million in revenue or intellectual property related receipts.

iii.     The calculation of revenue shall be made at the end of each calendar
quarter on a cumulative basis, the (“Performance Milestones”).

 

(iii)       Additional ISO Grant. Upon achieving the Performance Milestone (the
first $20 million in revenue), the Employer shall grant the Employee an
additional 2,000,000 stock options exercisable at fair market value on the date
of grant for a five year period pursuant to the Company’s ISO Plan. These stock
options shall be granted as of the end of the quarter in which the Performance
Milestone is achieved. These stock options shall vest one-third per year over a
three year period starting at the date of grant.

 

(iv)      Bonus Stock. Employer shall compensate Employee for Employee’s
participation in securing a cumulative direct investment in the Company based on
relationships of Employee of Five Million Dollars ($5,000,000) or more and
completion of an acquisition valued in excess of $5,000,000 by the issuance of
stock to Employee as a bonus equal to 12,500,000 restricted common shares.

 

(v)       Change of Control. In the event of a merger, acquisition or sale
transaction by the Employer which causes a Change of Control of the Employer
(“the Trigger Event”), any stock options or similar securities held beneficially
by the Employee shall automatically become fully vested. For purposes of this
Section 6, Change of Control shall mean the occurrence of any of the following
events: (i) a majority of the outstanding voting stock of Employer shall have
been acquired or beneficially owned by any person (other than Employer or a
subsidiary of Employer) or any two or more persons acting as a partnership,
limited partnership, syndicate or other group, entity or association acting in
concert for the purpose of voting, acquiring, holding, or disposing of voting
stock of Employer; or (ii) a merger or a consolidation of Employer with or into
another corporation, other than (A) a merger or consolidation with a subsidiary
of Employer, or (B) a merger or consolidation in which the holders of voting
stock of Employer immediately prior to the merger as a class hold immediately
after the merger at least a majority of all outstanding voting power of the
surviving or resulting corporation or its parent; or (iii) a statutory exchange
of shares of one or more

 

3

 



 

--------------------------------------------------------------------------------

classes or series of outstanding voting stock of Employer for cash, securities,
or other property, other than an exchange in which the holders of voting stock
of Employer immediately prior to the exchange as a class hold immediately after
the exchange at least a majority of all outstanding voting power of the entity
with which Employer stock is being exchanged; or (iv) the sale or other
disposition of all or substantially all of the assets of Employer, in one
transaction or a series of transactions, other than a sale or disposition in
which the holders of voting stock of Employer immediately prior to the sale or
disposition as a class hold immediately after the exchange at least a majority
of all outstanding voting power of the entity to which the assets of Employer
are being sold; or (v) the liquidation or dissolution of Employer.

 

(vi)      In the event the Employee is terminated by Employer subsequent to a
merger, acquisition or sale transaction by the Employer causing the Trigger
Event, then any stock, options or similar securities held beneficially by the
Employee shall automatically become 100% vested and the Employee shall be
entitled to an additional number of options equal to 30% of the Employee’s total
ISO Plan position at the time of the Trigger Event. Such additional shares shall
be priced at the then prevailing value of the Common Stock vested as determined
by the Company’s Board of Directors

 

 

7.

BUSINESS EXPENSES

 

The Employer also shall reimburse the Employee for all business expenses
incurred by Employee in the performance of his duties hereunder including, but
not limited to, travel on business, attending technical and business meetings,
professional activities, and customer entertainment, such reimbursement to be
made in accordance with regular Company policy and within a reasonable period
following Employee’s presentation of the details of, and proof of, such
expenses.

 

 

8.

FRINGE BENEFITS

 

(i)        During the term of this Agreement, Employer shall provide to
Employee, at its sole expense, hospitalization, major medical, life insurance
and other fringe benefits on the same terms and conditions as it shall afford
other senior management employees. Nothing herein shall require Employee to
obtain or maintain such coverage.

 

(ii)       During the term of this Agreement, Employer shall provide paid
vacation, to Employee, which accrues from the date of execution of this
Agreement. The annual paid vacation earned for each Contract Year is: (i) three
(3) weeks per Contract Year for the first three (3) Contract Years of full-time
employment; (ii) four (4) weeks per Contract Year for more than three (3) and up
to seven (7) Contract Years of full-time employment; and (iii) five (5) weeks
per Contract Year for more than seven (7) Contact Years of full-time employment.

 

 

9.

SUBSIDIARIES

 

For the purposes of this Agreement all references to business products, services
and sales of Employer shall include those of Employer’s affiliates.

 

 

10.

INVENTORIES: SHOP RIGHTS

 

 

4

 



 

--------------------------------------------------------------------------------

All systems, inventions, discoveries, apparatus, techniques, methods, know-how,
formulae or improvements made, developed or conceived by Employee during
Employee’s employment by Employer, whenever or wherever made, developed or
conceived, and whether or not during business hours, which constitute an
improvement, on those heretofore, now or at any during Employee’s employment,
developed, manufactured or used by Employer in connection with the manufacture,
process or marketing of any product heretofore or now or hereafter developed or
distributed by Employer, or any services to be performed by Employer or of any
product which shall or could reasonably be manufactured or developed or marketed
in the reasonable expansion of Employer’s business, shall be and continue to
remain Employer’s exclusive property, without any added compensation or any
reimbursement for expenses to Employee, and upon the conception of any and every
such invention, process, discovery or improvement and without waiting to perfect
or complete it, Employee promises and agrees that Employee will immediately
disclose it to Employer and to no one else and thenceforth will treat it as the
property and secret of Employer.

 

Employee will also execute any instruments requested from time to time by
Employer to vest in it complete title and ownership to such invention, discovery
or improvement and will, at the request of Employer, do such acts and execute
such instrument as Employer may require, but at Employer’s expense to obtain
Letters of Patent, trademarks or copyrights in the United States and foreign
countries, for such invention, discovery or improvement and for the purpose of
vesting title thereto in Employer, all without any reimbursement for expenses
(except as provided in Section 5 or otherwise) and without any additional
compensation of any kind to Employee.

 

 

11.

CONFIDENTIAL INFORMATION and TRADE SECRETS

 

(i)        All Confidential Information shall be the sole property of Employer.
Employee will not, during the period of his employment and for a period ending
two years after termination of his employment for any reason, disclose to any
person or entity or use or otherwise exploit for Employee’s own benefit or for
the benefit of any other person or entity any Confidential Information which is
disclosed to Employee or which becomes known to Employee in the course of his
employment with Employer without the prior written consent of an officer of
Employer except as may be necessary and appropriate in the ordinary course of
performing his duties to Employer during the period of his employment with
Employer. For purposes of this Section 11(a), “Confidential Information” shall
mean any data or information belonging to Employer, other than Trade Secrets,
that is of value to Employer and is not generally known to competitors of
Employer or to the public, and is maintained confidential by Employer, including
but not limited to non-public information about Employer’s clients, executives,
key contractors and other contractors and information with respect to its
products, designs, services, strategies, pricing, processes, procedures,
research, development, inventions, improvements, purchasing, accounting,
engineering and marketing (including any discussions or negotiations with any
third parties). Notwithstanding the foregoing, no information will be deemed to
be Confidential Information unless such information is treated by Employer as
confidential and shall not include any data or information of Employer that has
been voluntarily disclosed to the public by Employer (except where such public
disclosure has been made without the authorization of Employer), or that has
been independently developed and disclosed by others, or that otherwise enters
the public domain through lawful means.

 

(ii)       All Trade Secrets shall be the sole property of Employer. Employee
agrees that during his employment with Employer and after its termination,
Employee will keep in

 

5

 



 

--------------------------------------------------------------------------------

confidence and trust and will not use or disclose any Trade Secret or anything
relating to any Trade Secret, or deliver any Trade Secret, to any person or
entity outside Employer without the prior written consent of an officer of
Employer. For purposes of this Section 11(b), “Trade Secrets” shall mean any
scientific, technical and non-technical data, information, formula, pattern,
compilation, program, device, method, technique, drawing, process, financial
data, financial plan, product plan or list of actual or potential customers or
vendors and suppliers of Employer or any portion or part thereof, whether or not
copyrightable or patentable, that is of value to Employer and is not generally
known to competitors of Employer or to the public, and whose confidentiality is
maintained, including unpatented and un-copyrighted information relating to
Employer’s products, information concerning proposed new products or services,
market feasibility studies, proposed or existing marketing techniques or plans
and customer consumption data, usage or load data, and any other information
that constitutes a trade secret, as such term as defined in § 10-1-761 of the
Official Code of Georgia Annotated, in each case to the extent that Employer, as
the context requires, derives economic value, actual or potential, from such
information not being generally known to, and not being readily ascertainable by
proper means by, other persons or entities who can obtain economic value from
its disclosure or use.

 

 

12.

NON-SOLICITATION OF EMPLOYEES

 

During the term of Employee’s employment and for one year thereafter, Employee
will not cause or attempt to cause any employee of Employer to cease working for
Employer to retain employment with another employer that is a competitor of
Employer’s. However, this obligation shall not affect any responsibility
Employee may have as an employee of Employer with respect to the bona fide
hiring and firing of Employer’s personnel.

 

 

13.

NON-SOLICITATION OF CUSTOMERS AND PROSPECTIVE CUSTOMERS

 

Employee will not, during the period of his employment and for a period ending
two years after the termination of his employment for any reason, directly or
indirectly, solicit the business of any customer for the purpose of, or with the
intention of, selling or providing to such customer any product or service in
competition with any product or service sold or provided by Employer during the
12 months immediately preceding the termination of Employee’s employment with
Employer; provided that the provisions contained in this Section 13 shall apply
only to a customer who is or was during the 12 months immediately preceding the
termination of Employee’s employment with Employer either (a) a customer of
Employer, with whom Employee had material contact and/or whom Employee serviced
in his role as an employee of Employer or (b) a prospective customer of
Employer, with whom Employee had material contact and/or whom he serviced in his
role as an employee of Employer.

 

 

14.

NON-COMPETITION

 

Employee agrees that during his employment with Employer, Employee will not
engage in any employment, business, or activity that is in any way competitive
with the business or proposed business of Employer, and Employee will not assist
any other person or organization in competing with Employer or in preparing to
engage in competition with the business or proposed business of Employer. The
provisions of this paragraph shall apply both during normal working hours and at
all other times including, without limitation, nights, weekends and vacation
time, while Employee is employed with Employer.

 

6

 



 

--------------------------------------------------------------------------------

 

 

15.

TERMINATION

 

Employee’s employment with Employer may be terminated as follows:

 

(a)

Termination Without Just Cause.

(i)        Employer, in its sole discretion, may terminate Employee’s employment
hereunder for any reason without Just Cause (as defined below), at any time, by
giving written notice to Employee of such intent at least 30 days in advance of
the effective date of termination; provided, during all that 30 day notice
period, Employer, in its sole discretion, may modify, reduce or eliminate
Employee’s duties hereunder.

(ii)       If Employer terminates Employee’s employment hereunder without Just
Cause Employer shall continue to pay to Employee his then-current base salary,
plus accrued but unpaid vacation time, accrued but unpaid benefits and
reimbursement of all unpaid business expenses (in each case, as of the date of
termination) (collectively the “Continued Benefits”) for a period of the greater
of (a) six months; or (b) the remainder of the Initial Term or Subsequent Term,
whichever the case may be (the “Continuation Period”). Employee shall be
entitled to continued participation in all medical and disability plans, to the
extent such plans are provided by Employer, at the same benefit level at which
he was participating on the date of termination of the Employee’s employment
until the expiration of the Continuation Period.

 

(b)

Termination With Just Cause.

(i)        Employer may immediately terminate Employee’s employment hereunder
for Just Cause (as defined below) at any time upon delivery of written notice to
Employee.

(ii)       For purposes of this Agreement, the phrase “Just Cause” means: (A)
Employee’s material fraud, gross malfeasance, gross negligence, or willful
misconduct done in bad faith, with respect to Employer’s business affairs; (B)
Employee’s refusal or repeated failure to follow Employer’s established
reasonable and lawful policies of Employer; (C) Employee’s material breach of
this Agreement; or (D) Employee’s conviction of a felony or crime involving
moral turpitude. A termination of Employee for Just Cause based on clause (A),
(B) or (C) of the preceding sentence will take effect 30 days after Employee
receives from Employer written notice of its intent to terminate Employee’s
employment and Employer’s description of the alleged cause, unless Employee, in
the good-faith opinion of Employer, during such 30-day period, remedies the
events or circumstances constituting Just Cause.

(iii)       If Employee’s employment hereunder is terminated by Employer for
Just Cause, Employer will be required to pay to Employee only that portion of
his Base Salary, accrued vacation, and to the extent required under the terms of
any benefit plan or this Agreement, the vested portion of any benefit under such
plan, all as earned through the date of termination.

 

(c)

For Good Reason.

(i)        Employee may terminate employment hereunder For Good Reason (as
defined below), at any time, by giving written notice to Employer of such intent
at least 30 days in advance of the effective date of termination.

 

7

 



 

--------------------------------------------------------------------------------

(ii)       For purposes of this Agreement, the phrase “For Good Reason” means
(A) any reduction in duties, responsibility, position or compensation; (B)
relocation of the Employee from the Atlanta, Georgia area or the Dallas, Texas
area; (C) Employer’s material breach of this Agreement; or (D) Employer’s
refusal or failure to establish and follow lawful policies and practices.

(iii)       If Employee terminates employment hereunder For Good Reason,
Employer shall continue to pay to Employee the Continued Benefits for the
Continuation Period. Employee shall be entitled to continued participation in
all medical and disability plans, to the extent such plans are provided by
Employer, at the same benefit level at which he was participating on the date of
termination of the Employee’s employment until the expiration of the
Continuation Period.

 

(d)

Disability and Death.

Employee’s employment hereunder will be terminated immediately upon his
disability (as determined for purposes of Employer’s long-term disability plan)
or his death. If Employee’s employment is terminated due to such disability or
death, Employer will be required to pay to Employee or Employee’s estate, as the
case may be, in addition to the amounts payable under Employer’s short-term and
long-term disability plans or life insurance plans (as applicable), only his
base salary and accrued vacation, earned through the date of termination, and to
the extent required under the terms of any benefit plan or this Agreement, the
vested portion of any benefit under such plan. Employee or Employee’s estate, as
the case may be, will not by operation of this provision forfeit any rights in
which Employee is vested at the time of Employee’s disability or death.

 

16.

INJUNCTION

 

(i)        Should Employee at any time reveal, or threaten to reveal, any such
secret knowledge or information, or during any restricted period engage, or
threaten to engage, in any business in competition with that of Employer, or
perform, or threaten to perform, any services for anyone engaged in such
competitive business, or in any way violate, or threaten to violate, any of the
provisions of this Agreement, Employer shall be entitled to an injunction
restraining Employee from doing, or continuing to do, or performing any such
acts; and Employee hereby consents to the issuance of such an injunction.

 

(ii)       In the event that a proceeding is brought in equity to enforce the
provisions of this Paragraph, Employee shall not argue as a defense that there
is an adequate remedy at law, nor shall Employer be prevented from seeking any
other remedies which may be available.

 

(iii)       The existence of any claim or cause of action by Employer against
Employee, or by Employee against Employer, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by
Employer of the foregoing restrictive covenants but shall be litigated
separately.

 

 

17.

ARBITRATION

 

(i)        In the event that there shall be a dispute (a “Dispute”) among the
parties arising out of or relating to this Agreement, or the breach thereof, the
parties agree that such dispute shall be resolved by final and binding
arbitration before a single arbitrator in Atlanta, Georgia, administered by the
American Arbitration Association (the “AAA”), in accordance with AAA’s
Employment ADR Rules. The arbitrator’s decision shall be final and binding upon
the parties, and

 

8

 



 

--------------------------------------------------------------------------------

may be entered and enforced in any court of competent jurisdiction by either of
the parties. The arbitrator shall have the power to grant temporary, preliminary
and permanent relief, including without limitation, injunctive relief and
specific performance.

 

(ii)       The Company will pay the direct costs and expenses of the
arbitration, including arbitration and arbitrator fees. Except as otherwise
provided by statute, Executive and the Company are responsible for their
respective attorneys’ fees incurred in connection with enforcing this Agreement.
Executive and the Company agree that, to the extent permitted by law, the
arbitrator may, in his or her discretion, award reasonable attorneys’ fees to
the prevailing party.

 

 

18.

MISCELLANEOUS

 

If any provision of this Agreement shall be declared, by a court of competent
jurisdiction, to be invalid, illegal or incapable of being enforced in whole or
in part, the remaining conditions and provisions or portions thereof shall
nevertheless remain in full force and effect and enforceable to the extent they
are valid, legal and enforceable, and no provision shall be deemed dependent
upon any covenant or provision so expressed herein.

 

The parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Agreement which are not set forth herein.
The provisions of this Agreement may not be amended, supplemented, waived, or
changed orally, but only in writing and signed by the party as to whom
enforcement of any such amendment, supplement, waiver, or modification is sought
and making specific reference to this Agreement.

 

The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, the Employer, its successors and assigns, and upon the
Employee and his legal representatives, heirs and legatees. This Agreement
constitutes a personal service agreement, and the performance of the Employee’s
obligations hereunder may not be transferred or assigned by the Employee.

 

The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement, on the part of either party, shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

 

This Agreement shall be construed and governed by the laws of the State of
Georgia.

 

IN WITNESS WHEREOF, this employment agreement is dated as of the 20th day of
April 2009.

 

On Behalf of Employer:

 

i2 TELECOM INTERNATIONAL, INC.

 

 

By: ___________________________

 

9

 



 

--------------------------------------------------------------------------------

 

 

 

By: ___________________________

 

Andrew L. Berman, Employee

 

 

10

 



 

 